Citation Nr: 1025921	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cold 
injury to the extremities, claimed as frostbite.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 
1965 and from March 22, 1981, to March 1985.  Service department 
records reflect an additional month of active service, which the 
Veteran indicates occurred from February 22, 1981, to March 21, 
1981, as will be addressed in action paragraph (1), below.
 
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records for the Veteran's second period of 
active service, from February 1981 to March 1985, have not been 
obtained and associated with the claims file.  A DD Form 214 of 
record identifies as active service the period from March 1981 to 
March 1985, and the Veteran has indicated that an additional 
month of active service reflected in the DD Form 214 occurred 
from February 22, 1981 to March 21, 1981.  The RO should take all 
necessary steps to verify all aspects of this period of active 
service.

Service treatment records for the Veteran's first period of 
active service have been obtained, as have medical records of 
reserve duty from June 1985 to September 1993; however, the 
records for the period of active service from February 1981 to 
March 1985 have not.  See deferred rating decisions dated in 
March 2006 and August 2006; statement of the case dated in 
October 2007, pages 10-11 (discussing service treatment records 
of active service from October 1963 to October 1965 and of 
reserve duty treatment and examination from June 1985 to 
September 1993, but omitting discussion of period of active 
service from February 1981 to March 1985).  
The indication at page one of the October 2007 statement of the 
case that service treatment records for the period from October 
1963 to September 1993 were obtained is inaccurate and does not 
provide the Veteran notice that the service treatment records for 
the period of active service from February 1981 to March 1985 
have not been obtained.

The RO must attempt to obtain the service treatment records for 
the Veteran's period of active service from February 1981 to 
March 1985, as the documentation in the claim file is not 
sufficient to establish that it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

If it becomes apparent that the service treatment records for the 
period from February 1981 5o March 1985 do not exist or that 
further efforts to obtain them would be futile, the Veteran must 
be informed of this fact and informed of the types of evidence 
that may service to substitute for records lost or destroyed 
while in the hands of the Federal Government.  Particularly in 
cases where a veteran's service treatment records have been lost 
or destroyed, VA has a heightened duty to assist the veteran in 
development of his claim, to include identifying for the veteran 
the types of alternate or collateral sources of evidence that may 
assist in substantiating his claim, such as statements from 
service medical personnel and "buddy" certificates or 
affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Also, in a March 2009 RO letter the Veteran was informed that 180 
days had elapsed since he had signed an Authorization and Consent 
to Release Information to VA (Form 21-4142) that he had 
submitted.  A review of the claims file reveals that the Veteran 
had signed the VA Form 21-4142 in June 2008 and that the RO had 
received it in July 2008.  Because the RO had not acted on the VA 
Form 21-4142 within 180 days of the date of signature, in March 
2009 the RO sent to the Veteran letter requesting him to submit a 
new signed VA Form 21-4142.  

The Form 21-4142 received in July 2008 identified private records 
of treatment of the Veteran's feet and was indicated by an 
attached statement from the Veteran to pertain to private 
treatment relevant to his claim for service connection for 
frostbite. However, the March 2009 letter from the RO requesting 
a new VA Form 21-4142 was not sufficient to inform the Veteran of 
the particular Form 21-4142 that had expired.  As a result, the 
Veteran replied to the RO's March 2009 letter by submitting a new 
Form 21-4142 that pertained only to records relevant to his claim 
for service connection for hearing loss.  He was not made aware 
that the RO could not obtain his records of treatment of the feet 
identified by him as relevant to his claim for service connection 
for frostbite.

The RO/AMC must inform the Veteran that the expired VA Form 21-
4142 referred to in a March 2009 RO letter pertained to his claim 
for service connection for frostbite, and identified as relevant 
to his claim records of treatment of his feet from Dr. A.A. at 
Elmont Medical P.C. dated from 1995 forward.  He must be informed 
that the reason the 180-day time limit expired for action on the 
Form 21-4142 was because the RO did not act promptly upon its 
receipt of his Form 21-4142 signed in June 2008 and received by 
the RO in July 2008.  He must be provided an opportunity to 
submit a new VA Form 21-4142 for the identified treatment 
records, and the RO/AMC must act on any newly received VA Form 
21-4142 in a prompt and timely fashion in seeking the records of 
treatment from Dr. A.A. at Elmont Medical P.C.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain full verification 
of the Veteran's period of active service from 
the service department for the period from 
February 1981 to March 1985, to include a 
period of active service indicated by the 
Veteran to have occurred from February 22, 
1981, to March 21, 1981.

2.  The RO/AMC must contact all appropriate 
service records depositories to obtain all 
available service treatment records of the 
Veteran for the period from February 1981 to 
March 1985.  

a) Efforts to obtain these records 
shall continue until the records are 
obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

b) If the RO/AMC determines that above 
statutory standard has been met in 
seeking to obtain these records and 
that the search has been unsuccessful 
in any respect, the RO/AMC must 
provide an explanation of its efforts 
to obtain the records and explain that 
this statutory requirement has been 
met.  Otherwise, further efforts must 
be made to obtain the records.

c) The Veteran must be informed of any 
finding that the RO/AMC could not 
obtain the service treatment records 
for the period from February 1981 to 
March 1985, and advised that if the 
RO/AMC determines that the service 
treatment records cannot be obtained, 
VA has a heightened duty to assist the 
Veteran in development of his claim, 
to include identifying for the Veteran 
the types of alternate or collateral 
sources of evidence that may assist in 
substantiating his claims, such as 
statements from service medical 
personnel and "buddy" certificates 
or affidavits.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

3.  The RO/AMC must inform the Veteran that 
the expired VA Form 21-4142 referred to in a 
March 2009 RO letter pertained to records in 
support of his claim for service connection 
for frostbite, and identified as relevant to 
this claim records of treatment of his feet 
from Dr. A.A. at Elmont Medical P.C. dated 
from 1995 forward.  

a) The Veteran must be informed that 
the reason the 180-day time limit 
expired for the VA Form 21-4142 
signed by him in June 2008 and 
received by the RO in July 2008 is 
that the RO did not act promptly upon 
receipt of the Form 21-4142.

b) The Veteran must be provided an 
opportunity to submit a new VA Form 
21-4142 for treatment records 
pertaining to his claim for service 
connection for frostbite, and the 
RO/AMC must act on the newly received 
VA Form 21-4142 in a prompt and 
timely fashion in seeking the records 
of treatment of his feet from Dr. 
A.A. at Elmont Medical P.C., and any 
other identified records.

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

